Citation Nr: 0502320	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  94-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.

2.  Entitlement to service connection for residuals of 
venereal disease.

3.  Entitlement to a compensable initial rating for residuals 
of kidney stones.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in relevant part, denied the 
veteran's claims for service connection for hypertension, a 
heart condition, and residuals of venereal disease, and 
granted the veteran's claim for service connection for a 
history of kidney stones, and assigned an initial 
noncompensable (zero percent) rating for this disability.  
The veteran filed a timely appeal to these determinations.  
The veteran's claims files were subsequently transferred to 
the RO in Cleveland, Ohio.

When these issues were previously before the Board in 
February 2000 they were remanded to the RO for further 
development, to include obtaining additional VA outpatient 
treatment notes, scheduling the veteran for additional VA 
examinations and requesting VA medical opinions, which has 
since been accomplished.  The case is now before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims files do not contain competent 
medical evidence of a current cardiac disorder.

3.  The veteran's claims files do not contain competent 
medical evidence of any current residuals of inservice 
venereal disease.

4.  The evidence indicates that the veteran spontaneously 
passes a kidney stone once or twice per year, with no 
evidence of colic or other associated symptomatology.
CONCLUSIONS OF LAW

1.  A cardiac disorder was neither incurred in nor aggravated 
by the veteran's active duty military service nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003). 

2.  Residuals of venereal disease were neither incurred in 
nor aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 

3.  The schedular criteria for a compensable initial 
disability rating for residuals of kidney stones have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.115b, 
Diagnostic Code 7508 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claims were filed in November 1993, prior to 
the November 2000 effective date of the VCAA, and remain 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection and increased rating claims, as well as notice of 
the specific legal criteria necessary to substantiate his 
claims.  The Board concludes that discussions as contained in 
the initial rating decision dated in March 1994, in the 
statement of the case (SOC) issued in May 1994, in the 
supplemental statements of the case (SSOCs) issued in August 
1994, April 1996, May 1998 and June 2003, in the Board 
decision and remand dated in February 2000, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
pertaining to the evidence necessary to substantiate his 
claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in April 2004, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment records and statements, VA 
outpatient treatment notes and examination reports, including 
medical opinions regarding the etiology and severity of the 
veteran's disorders, and several personal statements made by 
the veteran in support of his claims.  The RO has obtained 
all pertinent records regarding the issues on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claims.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claims and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board in July 
2004, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Indeed, the appellant has submitted 
numerous statements to VA showing why he believes he is 
entitled to service connection for a cardiac disorder and 
residuals of venereal disease, and an increased rating for 
residuals of kidney stones.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.   

I.  Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Certain diseases 
manifest to a compensable degree within one year after 
service discharge may be presumptively service-connected, to 
include cardiovascular disease and renal disease.  See 38 
U.S.C.A. §§ 1111, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Cardiac Disorder

Evidence relevant to the veteran's claim for service 
connection for a cardiac disorder includes his service 
medical records.  A review of these records reveals that at 
the time of a Report of Medical Examination conducted in June 
1976, the veteran's heart was noted to be "abnormal," and 
the examiner noted a Grade II/VI systolic murmur at left 
lower sternal border and apex carotid upstroke normal, with 
no gallops or rubs detected.  An electrocardiogram conducted 
in June 1976 was normal.  The same diagnosis of a systolic 
murmur was noted at the time of Reports of Medical 
Examinations in August 1977 and April 1978.

In May 1978, the veteran was seen for a history of a heart 
murmur dating back to 1972.  He was sent to internal medicine 
for an evaluation, as he was on flight status.  At the time 
of evaluation, it was observed that the veteran had been 
noted to have a heart murmur when presenting for a 
meniscectomy operation in 1972.  It was believed at that time 
that the veteran had a ventricular septal defect and 
prophylactic antibiotics were recommended for surgery.  The 
veteran denied any cardiac symptomatology, such as shortness 
of breath, chest pains, syncope or arrhythmias, and was on no 
medications.  On physical examination, a blowing systolic 
murmur was heard, decreased with Valsalva maneuver.  There 
were no diastolic murmurs.  The examiner stated his belief 
that the murmur was more suggestive of mitral regurgitation 
than septal defect and further evaluation was indicated.  The 
examiner sent the veteran for an electrocardiogram (EKG), 
echocardiogram and chest x-ray, to return in one month for 
further evaluation.

Approximately one month later, in June 1978, the veteran 
returned for "echo results."  Examination revealed a 
midsystolic ejection murmur, otherwise normal.  Chest x-ray 
was normal, and the echocardiogram was reported as "nothing 
serious," although the written report was not yet available.  
The EKG results were not yet available.  The examiner 
rendered diagnoses of possible mitral regurgitation and 
possible ventricular septal defect.  However, the examiner 
stated that a final diagnosis could not be rendered pending 
the receipt of the testing results.

In July 1983 the veteran was seen for complaints of 
substernal chest pain.  It was noted that the veteran was 
known to have had elevated blood pressure in the past.  
Following an examination, including an EKG, the examiner 
rendered diagnoses of:  chest pain, etiology undetermined; 
probable post-viral syndrome; and essential hypertension.

In September 1984 the veteran presented with complaints of 
intermittent left-sided chest pain lasting 5-10 minutes, not 
related to exertion.  It was noted that the veteran "has 
high blood pressure."  The veteran was sent for a treadmill 
test.  An EKG conducted that day was within normal limits.  
The results of the stress test were negative, with a low 
probability of classical coronary artery disease.

In July 1989 the veteran was seen at a family practice clinic 
for an evaluation of his past history of a heart murmur prior 
to having dental work performed.  Following an examination, a 
diagnosis of a physiologic heart murmur was rendered.

In June 1988, a Report of Medical Examination found the 
veteran's heart and vascular system to be "normal."  

In February 1993 the veteran was seen for an evaluation prior 
to surgery on his left elbow.  The examiner noted that the 
veteran had a history of a heart murmur since entering the 
military service but apparently had never undergone an 
echocardiogram.  The veteran's blood pressure was recorded at 
142/90.  Following an examination, the examiner rendered a 
diagnosis of hypertension, recommend compliance with no added 
salt diet.  He noted that mild hypertension was not 
associated with perioperative cardiovascular 
motility/motility.  Also diagnosed was a murmur, not clearly 
a benign murmur with exam as above.  The examiner indicated 
that he would not delay surgery as this is not consistent 
with a severe obstructive process.  The examiner recommended 
that the veteran undergo an echocardiogram.

The veteran underwent the recommended echocardiogram in 
February 1993, at which time the results were noted to show 
mild flow acceleration across the pulmonic valve with 
gradient estimated at approximately 10 mm Hg by the 
continuity equation.  Otherwise no echocardiographic evidence 
of significant pulmonic stenosis.

At the time of a Report of Medical Examination at the time of 
the veteran's retirement from the military in July 1993, the 
veteran's heart was noted to be "abnormal," with a normal 
sinus rhythm and a Grade III/IV systolic murmur.  His 
vascular system was found to be normal, and a blood pressure 
reading of 130/90 was recorded.  In the section reserved for 
the physician's summary of defects and diagnoses, the 
examiner indicated a functional heart murmur.

Following discharge, in May 1996 the veteran underwent a VA 
cardiovascular examination.  At that time, the veteran 
reported that he had been diagnosed with a cardiac murmur in 
1973.  He indicated that he had undergone echocardiography to 
establish the nature of the murmur, but did not know the 
results of such testing.  There was an audible S4 and 2/6 
systolic murmur heard best at the lower left sternal border.  
The examiner rendered diagnoses of a history of hypertension, 
though normotensive currently and off medication, and a 
systolic murmur, recommend echocardiogram to rule out 
valvular disease.

In April 1997, the veteran again underwent a VA 
cardiovascular examination.  At that time, the veteran gave a 
history of having been diagnosed with a cardiac murmur.  This 
was reportedly found in 1973 when he was undergoing a dental 
procedure.  He reported that he underwent an echocardiogram 
at that time, but did not know the results of this testing.  
However, he stated that he was told at that time that he did 
not have any heart problems.  On examination, the veteran's 
heart rhythm was regular, and the examiner could not detect a 
murmur.  A diagnosis of heart murmur per history was 
rendered.  The examiner noted that the veteran was being sent 
for an electrocardiogram, an x-ray, and a stress test, if 
indicated following the EKG.

A July 1997 VA EKG report notes normal left ventricular 
systolic functioning.  No murmur was noted.

In March 1998, an addendum to the April 1997 examination was 
submitted in response to the RO's request for a statement 
addressing whether the veteran was currently suffering from a 
diagnosed cardiovascular disorder, particularly since the 
results of cardiovascular testing requested in April 1997 had 
not been commented upon.  In response, the examiner who 
performed the April 1997 examination stated that the veteran 
had a normal cardiovascular examination, with no cardiac 
murmur detected.  A trace of mitral regurgitation and a trace 
of tricuspid regurgitation were shown on echocardiogram.

An April 2001 VA cardio echogram report indicated normal left 
ventricular systolic function, with no pericardial effusion.  
Mild aortic valve sclerosis with adequate opening of the 
valve leaflet was indicated, as was trace mitral 
regurgitation.

In March 2003, the veteran underwent a VA cardiovascular 
examination, at which time the examiner was asked to provide 
an opinion as to whether the veteran was suffering from any 
current cardiovascular disease, including hypertension, that 
was attributable to his military service.  Examination of the 
veteran's cardiovascular system revealed a regular heart rate 
and rhythm, with no extra sounds heard in the sitting or 
recumbent positions.  Following a review of the veteran's 
claims file and an examination of the veteran, the examiner 
offered the following discussion and opinion:

The last item to be addressed in the BVA 
remand is cardiovascular disease 
including hypertension.  The veteran 
tells me that he was treated for 
hypertension in 1986 for about six 
months.  Prior to that an[d] after that 
he was occasionally noted to have 
elevated blood pressure but it was not 
until 4-5 years ago that it stayed out 
and he was put on treatment for it 
regularly.  He is presently on 
felodinpine [sic] a calcium channel 
blocker for his hypertension.  His blood 
pressure had not been in good control and 
it is noted that he is not on a diuretic 
at the present time.  He tells me that 
his doctor mentioned that recent studies 
show the benefit of low dose diuretic up 
for control of hypertension.  He expects 
this will be added to his regiment [sic] 
at his next visit.  With respect to 
complications of hypertensive disease he 
has none.  His last eye exam was one in 
[sic] half years ago and showed no 
disease although he did need an 
adjustment of his glasses.  As previously 
discussed he has no evidence of kidney 
disease including any that could be due 
to hypertensive disease.  With respect to 
heart disease he has been hospitalized 
for chest pain on several occasions but 
no heart disease has been found on any of 
those occasions so it is evident that he 
has no all [sic] heart disease including 
none that could be attributed to 
hypertension.

The examiner rendered a diagnosis of hypertension, on 
medication, with no evidence of complications secondary to 
the hypertension.  He had labile hypertension in service.  
His hypertension became fixed requiring medication about 4-5 
years ago.  No diagnosis of any other cardiovascular disorder 
was rendered.

As an initial matter, the Board observes that by a recent 
rating decision dated in June 2003, the veteran was granted 
service connection for hypertension, effective back to the 
date of his discharge from the military in 1993.  As such, to 
the extent that the veteran is presently seeking service 
connection for hypertension, that issue is now moot.

Following a review of the evidence detailed above, the Board 
finds that service connection for a cardiac disorder is not 
warranted.  While a functional systolic murmur was noted on 
several occasions in service, follow-up diagnostic testing 
conducted since the veteran's discharge has failed to confirm 
this inservice finding.  On the contrary, VA examination in 
April 1997 indicated that a murmur was not detected, but 
follow-up x-rays and EKG were ordered to further address the 
veteran's concern.  The results of both x-rays conducted in 
April 1997 and an EKG conducted in July 1997 were negative 
for any evidence of a heart murmur, and an addendum filed in 
March 1998 indicated a normal cardiovascular examination, 
with "no cardiac murmur detected at this time."  Similarly, 
examination in March 2003 found a normal heart, and concluded 
that "he has no all [sic] heart disease."

Therefore, the Board determines that the preponderance of the 
evidence indicates that the veteran does not currently suffer 
from a cardiac disorder.  As a valid service connection claim 
requires medical evidence of a current disability, the 
veteran's claim for service connection for a cardiac disorder 
must be denied.  The Court has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

B.  Residuals of Venereal Disease

The veteran also seeks service connection for residuals of 
venereal disease, to particularly include urethral stricture.  
Specifically, in a VA Form 21-4138, Statement in Support of 
Claim, received by VA in August 1998, the veteran asserted 
"I believe that because of two bouts with a sexually 
transmitted disease, that it has developed into a chronic 
urethral str[i]cture."

A review of the veteran's service medical records reveals 
that the veteran was treated on several occasions for 
venereal disease, including gonorrhea, during service.  Post-
service VA and private outpatient treatment notes do not note 
any treatment for residuals of this disorder.

In March 2003, following a Board remand, the veteran 
underwent a VA examination, at which time the examiner was 
asked to provide an opinion as to whether the veteran was 
suffering from any current residuals of venereal disease that 
were attributable to his military service.  Following a 
review of the veteran's claims file and an examination of the 
veteran, the examiner rendered a diagnosis of "a history of 
urethral stricture after venereal disease but there are no 
residual strictures at present time and no residual kidney or 
bladder damage because of the stricture."
 
In evaluating the veteran's claim, the Board initially 
observes that the veteran is already service connected for 
urethral stricture - and, indeed, has been service connected 
for this disability since November 1993 (although this 
disability was attributed at the time of service connection 
to the veteran's prostatitis, for which the veteran has also 
been granted service connection, not his venereal disease).  
Therefore, the Board finds that the issue of service 
connection for urethral stricture as a residual of venereal 
disease is moot.

The Board has considered whether the evidence shows that the 
veteran currently has any other residuals of his documented 
inservice venereal disease.  However, after a careful review 
of the record, the Board has not identified any other such 
residuals in the record.  Furthermore, the Board observes 
that the only residual that the veteran himself has claimed 
as being due to his inservice venereal disease is "chronic 
urethral str[i]cture."  As noted above, service connection 
for this disability is already in effect.

Therefore, the Board determines that the preponderance of the 
evidence indicates that the veteran does not currently suffer 
from residuals of venereal disease.  As a valid service 
connection claim requires medical evidence of a current 
disability, the veteran's claim for service connection for 
residuals of venereal disease must be denied.  As noted 
previously, the Court has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau, 2 Vet. 
App. at 144; see also Brammer, 3 Vet. App. at 225 ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

II.  Increased Rating Claim

The veteran has also claimed entitlement to an increased 
disability rating for his residuals of kidney stones.  This 
is an original claim placed in appellate status by a notice 
of disagreement (NOD) taking exception to the initial rating 
award dated in March 2003.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

The veteran's service medical records show treatment for 
kidney stones.  The first post-service evidence consists of 
the report of a VA medical examination conducted in February 
1994, several months after discharge, at which time the 
examiner noted a history of having passed several kidney 
stones over the previous 15 years, with the most recent in 
January 1994.  The examiner also noted that the veteran had 
undergone multiple intravenous pyelograms (IVPs) in the past.  
Following an examination, the examiner rendered a diagnosis 
of a history of kidney stones with a possible left ureteral 
stone on x-ray.

In May 1996, the veteran again underwent a VA examination.  
At that time, the veteran was noted to have had a history of 
kidney stones in the past, initially diagnosed in 1978 or 
1979.  The veteran reported that he had most recently passed 
a stone in 1995.  He indicated that passage was spontaneous, 
and that he had not required any surgical or urological 
procedures.  Following an examination, the examiner rendered 
a diagnosis of a history of nephrolithiases.  

In September 1999, the veteran underwent a VA intravenous 
urogram with nephrotograms.  The IVP was normal, with no 
evidence of any urinary tract calculus.  The kidneys were of 
normal size, shape and contour and excreted contrast 
symmetrically and normally following infusion of nonionic 
material.  The examiner's impression was of a normal IVP with 
no evidence of urinary tract calculus.

Most recently, the veteran was again examined by a VA 
examiner in March 2003.  At that time, the veteran reported 
that he last passed a kidney stone 2 or 3 months earlier, and 
that he passed a stone once or twice per year.  No 
symptomatology associated with such passage was noted.  The 
examiner stated that kidney stones were an independent 
process unrelated to urethral stricture, prostatitis, or 
cancer of the prostate.  The veteran reportedly never had 
acute nephritis.  No relevant diagnosis was rendered 
following this examination.

The veteran's residuals of kidney stones have been evaluated 
as noncompensably (zero percent) disabling under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7508, 
pursuant to which the severity of nephrolithiasis is 
evaluated.  Pursuant to this code, nephrolithiasis is to be 
rated as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  (1) diet therapy; 
(2) drug therapy; or (3) invasive or non-invasive procedures 
more than two times per year, in which case a 30 percent 
rating is assigned.  

Hydronephrosis, in turn, is evaluated under the provisions of 
DC 7509.  Pursuant to this code, a 10 percent rating is 
warranted when there is only an occasional attack of colic, 
not infected and not requiring catheter drainage.  A 20 
percent rating is warranted when there are frequent attacks 
of colic, requiring catheter drainage.  Finally, a 30 percent 
rating is warranted when there are frequent attacks of colic 
with infection (pyronephrosis), kidney function impaired.  DC 
7509 indicates that in severe cases, the disorder is to be 
rated as renal dysfunction.

As an initial matter, the Board observes that the evidence 
does not show that the veteran's residuals of kidney stones 
requires diet therapy, drug therapy, or invasive or non-
invasive procedures more than two times per year.  Thus, the 
veteran's residuals of kidney stones is to be evaluated under 
DC 7509.

Following a review of the evidence detailed above, the Board 
finds that there is no evidence that the veteran experiences 
occasional attacks of colic, as contemplated by the criteria 
for a 10 percent rating under DC 7509.  The only current 
manifestations reported by the veteran or noted on 
examinations is the occasional spontaneous passage of a 
kidney stone once or twice per year.  VA regulations state 
that in every instance where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).  In this case, in the absence of any 
evidence of colic or other symptomatology, a noncompensable 
(zero percent) rating is the maximum rating warranted.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted. 


ORDER

Service connection for a cardiac disorder is denied.

Service connection for residuals of venereal disease is 
denied.

A compensable initial disability rating for residuals of 
kidney stones is denied.



	                        
____________________________________________
	S. L. Kennedy  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


